 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   PATRECIA P.                        )    NO. SA CV 18-1589-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )    MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, Acting         )    AND ORDER OF REMAND
     Commissioner of Social Security,   )
15                                      )
                    Defendant.          )
16                                      )

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                PROCEEDINGS

24

25        Plaintiff filed a complaint on September 6, 2018, seeking review

26   of the Commissioner’s denial of benefits.   The parties filed a consent

27   to proceed before a United States Magistrate Judge on October 1, 2018.

28   Plaintiff filed a motion for summary judgment on January 14, 2019.
 1   Defendant filed a motion for summary judgment (entitled a “Memorandum

 2   in Support of Defendant’s Answer”) on April 3, 2019.      The Court has

 3   taken both motions under submission without oral argument.       See L.R.

 4   7-15; “Order,” filed September 11, 2018.

 5

 6                                   BACKGROUND

 7

 8        Plaintiff, a former certified nurse assistant and staffing

 9   coordinator, alleges disability since June 26, 2013, based on, inter

10   alia, claimed mental impairments (Administrative Record (“A.R.”) 37,

11   54, 477, 484, 493, 514, 634, 655, 1109).      Plaintiff claims

12   significant, progressively worsening mental impairments following a

13   June, 2013 motor vehicle accident in which she suffered a serious head

14   injury (id.).    Plaintiff testified she has “word-finding issues,”

15   anxiety, depression, memory problems and an inability to concentrate

16   (A.R. 477-500).    Plaintiff earlier reported similar mental problems to

17   her licensed clinical social worker (A.R. 1621).       An EEG revealed

18   moderate left temporal dysfunction and mild right temporal dysfunction

19   (A.R. 1110).    Dr. Christopher A. Pierce, an examining

20   neuropsychologist, observed: “[I]t is clear that [Plaintiff] suffers

21   from considerable emotional distress with a great deal of anxiety and

22   some modest transitory symptoms of depression” (A.R. 1260).      Dr.

23   Pierce diagnosed “history of head injury,” “anxiety disorder,” and

24   “depressive disorder.”    Id.   Dr. Pierce recommended individual

25   psychotherapy and a psychiatric evaluation.      Id.   Dr. Pierce also

26   administered certain neuropsychological tests, the results of which

27   Dr. Pierce deemed invalid (A.R. 1259).       Plaintiff “performed at least

28   adequately” on some of Dr. Pierce’s tests, however, and those tests

                                           2
 1   reflected below average “executive functions,” a severe level of

 2   anxiety symptoms, a moderate level of depressive symptoms and a

 3   moderate level of feelings of hopelessness (A.R. 1259).    Dr. Allen J.

 4   Fearey, a treating physician, included “memory loss” as among the

 5   reasons Dr. Fearey believed that Plaintiff could not perform any

 6   gainful employment (A.R. 1109).    By contrast, a non-examining state

 7   agency physician opined Plaintiff has no medically determinable mental

 8   impairment whatsoever (A.R. 537-38).

 9

10          In evaluating Plaintiff’s alleged mental impairments, the ALJ

11   expressly declined to order a consultative examination of Plaintiff

12   (A.R. 40).    Without further record development, the ALJ found

13   Plaintiff’s mental impairments medically determinable, but not severe

14   (A.R. 43).    The ALJ assessed a limited physical residual functional

15   capacity but an unlimited mental residual functional capacity (A.R.

16   45).    The ALJ determined that a person having this capacity could

17   perform Plaintiff’s past relevant work as a staffing coordinator (A.R.

18   54).    The ALJ’s decision finding Plaintiff not disabled is dated June

19   21, 2017 (A.R. 55).

20

21          Plaintiff submitted additional medical evidence to the Appeals

22   Council while seeking review of the ALJ’s decision (A.R. 1-24).    The

23   Appeals Council made some of this additional evidence part of the

24   administrative record (id.).

25

26          The additional evidence made part of the administrative record

27   included a “Neuropsychological Evaluation Report” based on testing

28   occurring in October-November of 2017 (A.R. 8-17).    In this report,

                                         3
 1   Dr. Julia Evans, a licensed clinical psychologist, found significant

 2   cognitive deficits “likely related” to Plaintiff’s 2013 motor vehicle

 3   accident (A.R. 13).   The testing results, which Dr. Evans deemed

 4   valid, revealed significant deficits in processing speed, language,

 5   learning, memory and executive functioning (A.R. 12).    Dr. Evans

 6   determined that Plaintiff met the criteria for major neurocognitive

 7   disorder and recommended, among other things, that Plaintiff receive

 8   “supervision” at least part of the time (A.R. 13-14).

 9

10         Defendant concedes that, in the present case, the Appeals Council

11   considered the “Neuropsychological Evaluation Report” (Defendant’s

12   Motion at 6).   The Appeals Council nevertheless denied review (A.R. 1-

13   3).   The Appeals Council apparently disagreed with Dr. Evans’

14   conclusion that the “Neuropsychological Evaluation Report” confirmed

15   the existence of significant mental impairments “likely related” to

16   Plaintiff’s 2013 motor vehicle accident.   The Appeals Council stated

17   rather that the report did not “relate to the period at issue” and did

18   not “affect the decision about whether [Plaintiff was] disabled

19   beginning on or before June 21, 2017” (A.R. 2).

20

21                              STANDARD OF REVIEW

22

23         Under 42 U.S.C. section 405(g), this Court reviews the

24   Administration’s decision to determine if: (1) the Administration’s

25   findings are supported by substantial evidence; and (2) the

26   Administration used correct legal standards.    See Carmickle v.

27   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

28   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

                                        4
 1   682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is “such

 2   relevant evidence as a reasonable mind might accept as adequate to

 3   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

 4   (1971) (citation and quotations omitted); see also Widmark v.

 5   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 6

 7         Where, as here, the Appeals Council “considers new evidence in

 8   deciding whether to review a decision of the ALJ, that evidence

 9   becomes part of the administrative record, which the district court

10   must consider when reviewing the Commissioner’s final decision for

11   substantial evidence.”   Brewes v. Commissioner, 682 F.3d at 1163.       “As

12   a practical matter, the final decision of the Commissioner includes

13   the Appeals Council’s denial of review, and the additional evidence

14   considered by that body is evidence upon which the findings and

15   decision complained of are based.”       Id. (citations and quotations

16   omitted).1   Thus, this Court reviews the newly submitted

17   “Neuropsychological Evaluation Report,” not under sentence six of 42

18   ///

19   ///

20   ///

21   ///

22   ///

23

24
           1
25             And yet, the Ninth Circuit sometimes had stated that
     there exists “no jurisdiction to review the Appeals Council’s
26   decision denying [the claimant’s] request for review.” See,
     e.g., Taylor v. Commissioner, 659 F.3d 1228, 1233 (9th Cir.
27   2011); see also Warner v. Astrue, 859 F. Supp. 2d 1107, 1115 n.10
     (C.D. Cal. 2012) (remarking on the seeming irony of reviewing an
28   ALJ’s decision in the light of evidence the ALJ never saw).

                                          5
 1   U.S.C. section 405(g), but under sentence four thereof.2

 2

 3                                  DISCUSSION

 4

 5         Social Security Ruling (“SSR”) 85-28 governs the evaluation of

 6   whether an alleged impairment is “severe”:

 7

 8         An impairment or combination of impairments is found “not

 9         severe” . . . when medical evidence establishes only a

10         slight abnormality or a combination of slight abnormalities

11         which would have no more than a minimal effect on an

12         individual’s ability to work . . . i.e., the person’s

13         impairment(s) has no more than a minimal effect on his or

14         her physical or mental ability(ies) to perform basic work

15         activities.

16

17         If such a finding [of non-severity] is not clearly

18         established by medical evidence, however, adjudication must

19         continue through the sequential evaluation process.

20

21                                    * * *

22   ///

23   ///

24
           2
25              A reviewing court also may consider new evidence made a
     part of the administrative record where the Appeals Council
26   should have considered such evidence but failed to do so. See
     Taylor v. Commissioner, 659 F.3d at 1232-33 (Appeals Council
27   erroneously failed to consider newly submitted evidence; Ninth
     Circuit considered the new evidence in reversing administrative
28   decision).

                                        6
 1        Great care should be exercised in applying the not severe

 2        impairment concept.    If an adjudicator is unable to

 3        determine clearly the effect of an impairment or combination

 4        of impairments on the individual’s ability to do basic work

 5        activities, the sequential evaluation process should not end

 6        with the not severe evaluation step.    Rather, it should be

 7        continued.

 8

 9   SSR 85-28 at *3-4;3   see also Smolen v. Chater, 80 F.3d 1273, 1290

10   (9th Cir. 1996) (the severity concept is “a de minimis screening

11   device to dispose of groundless claims”); accord Webb v. Barnhart, 433

12   F.3d 683, 686-87 (9th Cir. 2005).

13

14        In the present case, the Court’s review of the record concludes

15   that the medical evidence does not “clearly establish” the

16   non-severity of Plaintiff’s alleged mental impairments.      Especially in

17   light of the “Neuropsychological Evaluation Report,” this conclusion

18   is nearly inescapable.     Although the record contains conflicting

19   evidence regarding the severity of Plaintiff’s mental problems, no

20   such conflict “clearly establish[es]” the non-severity of those

21   problems during the relevant time frame.    At a minimum, therefore, the

22   Administration’s “non-severity” finding violated SSR 85-28 and the

23   Ninth Circuit authorities cited above.    See id.; see also Nguyen v.

24   Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (“it is a questionable

25   practice to chastise one with a mental impairment for the exercise of

26
          3
27             Social Security rulings are binding on the
     Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
28   (9th Cir. 1990).

                                          7
 1   poor judgment in seeking rehabilitation”) (citation and quotations

 2   omitted).

 3

 4        Respondent argues that the Administration’s non-severity finding

 5   was harmless because the Administration was required to consider even

 6   non-severe medically determinable impairments when assessing

 7   Plaintiff’s residual functional capacity.   The Court is unable to find

 8   the error harmless under the circumstances of the present case.

 9

10        First, the Administration further erred by failing fully and

11   fairly to develop the record concerning Plaintiff’s alleged mental

12   impairments.   “The ALJ has a special duty to fully and fairly develop

13   the record to assure that the claimant’s interests are considered.

14   This duty exists even when the claimant is represented by counsel.”

15   Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983); accord Garcia v.

16   Commissioner, 768 F.3d 925, 930 (9th Cir. 2014); see also Sims v.

17   Apfel, 530 U.S. 103, 110-11 (2000) (“Social Security proceedings are

18   inquisitorial rather than adversarial.   It is the ALJ’s duty to

19   investigate the facts and develop the arguments both for and against

20   granting benefits. . . .”); Widmark v. Barnhart, 454 F.3d at 1068

21   (while it is a claimant’s duty to provide the evidence to be used in

22   making a residual functional capacity determination, “the ALJ should

23   not be a mere umpire during disability proceedings”) (citations and

24   internal quotations omitted).   The Administrations’s duty to develop

25   the record is “especially important” “in cases of mental impairments.”

26   DeLorme v. Sullivan, 924 F.2d 841, 849 (9th Cir. 1991).   Given the

27   evidence in the record, including the reported invalidity of the

28   initial neuropsychological testing, the Administration should have

                                        8
 1   ordered a consultative examination of Plaintiff by a mental health

 2   professional.    See id.

 3

 4        Second, the newly submitted evidence suggests that fuller

 5   development of the record might well have altered the residual

 6   functional capacity assessment so as to include at least some mental

 7   limitations.    See Taylor v. Commissioner, 659 F.3d at 1233

 8   (appropriate to remand for the ALJ to reconsider the decision in light

 9   of new and material evidence submitted to the Appeals Council and made

10   a part of the record); see also Gardner v. Berryhill, 856 F.3d 652,

11   658 (9th Cir. 2017) (“we have affirmed district court denials of

12   remand notwithstanding the existence of new evidence only when there

13   would be substantial evidence supporting the ALJ’s denial of

14   disability benefits even if the new evidence were credited and

15   interpreted as argued by the claimant”); see generally McLeod v.

16   Astrue, 640 F.3d 881, 887 (9th Cir. 2011) (error not harmless where

17   “the reviewing court can determine from the circumstances of the case

18   that further administrative review is needed to determine whether

19   there was prejudice from the error”) (citations and quotations

20   omitted).

21

22        Remand is appropriate because the circumstances of this case

23   suggest that further development of the record and further

24   administrative review could remedy the Administration’s errors.

25   McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura, 537 U.S.

26   12, 16 (2002) (upon reversal of an administrative determination, the

27   proper course is remand for additional agency investigation or

28   explanation, except in rare circumstances); Dominguez v. Colvin, 808

                                         9
 1   F.3d 403, 407 (9th Cir. 2015) (“Unless the district court concludes

 2   that further administrative proceedings would serve no useful purpose,

 3   it may not remand with a direction to provide benefits”); Treichler v.

 4   Commissioner, 775 F.3d 1090, 1101 n.5 (9th Cir. 2014) (remand for

 5   further administrative proceedings is the proper remedy “in all but

 6   the rarest cases”).

 7

 8                                 CONCLUSION

 9

10        For all of the foregoing reasons,4 Plaintiff’s and Defendant’s

11   motions for summary judgment are denied and this matter is remanded

12   for further administrative action consistent with this Opinion.

13

14        LET JUDGMENT BE ENTERED ACCORDINGLY.

15

16             DATED: April 10, 2019.

17

18
                                               /s/
19                                         CHARLES F. EICK
                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
          4
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                        10
